221 N.W.2d 712 (1974)
Leon W. KIRBY, Appellant,
v.
Dorothy FRANK, Administratrix of the Estate of Louis Frank, Deceased, et al., Respondents.
No. 44068.
Supreme Court of Minnesota.
August 23, 1974.
Richard C. Smith, Minneapolis, for appellant.
Carroll, Cronan, Roth & Austin and Frank X. Cronan, Minneapolis, for respondents.
Heard before KNUTSON, C. J., and OTIS, PETERSON and MULALLY, JJ., and considered and decided by the court en banc.
PER CURIAM.
This is a personal injury action arising out of a collision between plaintiff's motorcycle and an automobile driven by defendant Albert A. Rosenfield in the eastbound lanes of Highway No. 12 near the intersection with Holdridge Road in Wayzata on May 14, 1969. The jury rendered a special verdict, finding that Rosenfield was negligent but that his negligence was not a proximate cause of the collision, and that plaintiff sustained damages in the amount of $1,500. Plaintiff appeals from an order denying a new trial and from the judgment entered in favor of defendants. We affirm.
It is undisputed that the verdict of $1,500 awarded by the jury was inadequate since the stipulated special damages were $7,617. In Wefel v. Norman, 296 Minn. 506, 508, 207 N.W.2d 340, 341 (1973), we quoted with approval Sell v. Milwaukee Auto Ins. Co., 17 Wis. 2d 510, 519, 117 N.W.2d 719, 724 (1962), as follows:
"The rule is that where a jury has answered other questions so as to determine that there is no liability on the part of the defendant, which finding is supported by credible evidence, the denial of damages or granting of inadequate damages to the plaintiff does not necessarily show prejudice or render the verdict perverse."
The Wefel decision governs the disposition of this appeal.
We have also considered the questions raised by plaintiff concerning proximate *713 cause and the admissibility of evidence and find them to be without merit.
Affirmed.
SHERAN, C. J., not having been a member of this court at the time of the argument and submission, took no part in the consideration or decision of this case.